DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 Acknowledgment
Claims 1, 5, 13, 14, 21, 24 are amended and filed on 12/22/2021.
Claims 25-31 are newly added and claims 2, 4, 11, 12, 19, 26-27 are cancelled.   
 Election/Restrictions
Claim 1 is allowable. The restriction requirement among species a (Fig. 1-Fig. 4e), species b (Fig. 5a-Fig. 5b), species c (Fig. 6a-Fig. 8c) and species d (Fig. 9a) as set forth in the Office action mailed on 1/23/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of species is withdrawn. Wherein all claims has the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glenn Arnold on 1/20/2022.
In last two lines of claim 1, the limitation “wherein the feedback mechanism further provides a neutral zone identifier to indicate the catheter is in an undeflected neutral position.” is changed to “wherein the mechanical feedback mechanism further provides a neutral zone identifier to indicate the catheter is in an undeflected neutral position.”.
In line 2 of claim 3, “the feedback mechanism” is changed to “the mechanical feedback mechanism”.
In lines 2-3 of claim 6, “wherein the visual feedback mechanism comprises a mechanical feedback mechanism” is changed to “wherein the visual feedback mechanism comprises one or more alignment markings”.
In line 2 of claim 7, “feedback mechanism” is changed to “the mechanical feedback mechanism”.
In line 4 of claim 7, “one or more alignment markings” is changed to “the one or more alignment markings”.
In lines 7-8 of claim 7, “a deflection position of the device and a corresponding position” is changed to “the deflection position of the device and the corresponding position”.
In line 4 of claim 7, “to be in its active state” is changed to “to be in the active state”.
In line 8 of claim 9, “a deflection position of the device and a corresponding position” is changed to “the deflection position of the device and the corresponding position”.
In line 2 of claim 10, “comprises an LED” is changed to “comprises a light emitting diode (LED)”.  
Claim 13 is canceled. 
In lines 3-4 of claim 14, “a deflection position of the catheter and a corresponding position” is changed to “the deflection position of the catheter and the corresponding position”.
In line 8 of claim 16, “to be in its active state” is changed to “to be in the active state”.
In lines 10-11 of claim 16, “a deflection position of the device and a corresponding position” is changed to “the deflection position of the device and the corresponding position”.
In line 3 of claim 18, “one or more alignment markings” is changed to “the one or more alignment markings”.
In lines 8-9 of claim 16, “a deflection position of the device and a corresponding position” is changed to “the deflection position of the device and the corresponding position”.
Claim 24 is canceled.
 Claim 25 is canceled. 
In last two lines of claim 28, the limitation “wherein the feedback mechanism further provides a neutral zone identifier to indicate the catheter is in an undeflected neutral position.” is changed to “wherein the mechanical feedback mechanism further provides a neutral zone identifier to indicate the catheter is in an undeflected neutral position.”.
In last two lines of claim 29, the limitation “wherein the feedback mechanism further provides a neutral zone identifier to indicate the catheter is in an undeflected neutral position.” is changed to “wherein the mechanical feedback mechanism further provides a neutral zone identifier to indicate the catheter is in an undeflected neutral position.”.
Allowable Subject Matter
Claims 1, 3, 5-10, 14-18, 21, 28-31 are allowed.
As to claim 1, a steerable medical device assembly for deflecting a catheter comprising: a control handle comprising an actuation mechanism; the actuation mechanism comprising a control knob, a slide assembly, and wherein the mechanical feedback mechanism comprising a first indicator portion associated with the slide assembly and a second indicator portion associated with an inner housing of the control handle, wherein the first indicator portion comprises a bump on an outside of the slide assembly and the second indicator portion comprises one or more bumps on an inside surface of the inner housing; wherein, upon actuation of the actuation mechanism, the first indicator portion is operable to interact with the second indicator portion as the slide assembly moves along an inner wall of the inner housing that corresponds to and is indicative of a deflection position of the catheter and a corresponding position of the actuation mechanism to create a tactile feeling of resistance to provide a tactile indication of the deflection position of the catheter in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Davies et al. (WO. 2013/190475A2 using US. 20150231366A1) (“Davies”) is the closest prior art of record. Even though Davies discloses a steerable medical device assembly for deflecting (Figs. 4a-4f) a catheter comprising: a control handle (100) comprising an actuation mechanism (10, 32, 30); the actuation mechanism comprising a control knob (10), a slide assembly (30, 32), Davies fails to disclose wherein the first indicator portion comprises a bump on an outside of the slide assembly and the second indicator portion comprises one or more bumps on an inside surface of the inner housing; wherein, upon actuation of the actuation mechanism, the first indicator portion is operable to interact with the second indicator portion as the slide assembly moves along an inner wall of the inner housing that corresponds to and is indicative of a deflection position of the catheter and a corresponding position of the actuation mechanism to create a tactile feeling of resistance to provide a tactile indication of the deflection position of the catheter.
As to claim 28, a steerable medical device assembly for deflecting a catheter comprising: a control handle comprising an actuation mechanism; the actuation mechanism comprising a control knob, a slide assembly, and wherein the mechanical feedback mechanism comprising a first indicator portion associated with the slide assembly and a second indicator portion associated with an inner housing of the control handle, wherein the first indicator portion comprises a bump or a fin on a bottom of the slide assembly and the second indicator portion comprises one or more bumps on a bottom of the inner housing; wherein, upon actuation of the actuation mechanism, the first indicator portion is operable to interact with the second indicator portion as the slide assembly moves along an inner wall of the inner housing that corresponds to and is indicative of a deflection position of the catheter and a corresponding position of the actuation mechanism to create a tactile feeling of resistance to provide a tactile indication of the deflection position of the catheter in combination with other claimed structure was not found or rendered obvious by the prior art of record.
In particular, Davies et al. (WO. 2013/190475A2 using US. 20150231366A1) (“Davies”) is the closest prior art of record. Even though Davies discloses a steerable medical device assembly for deflecting (Figs. 4a-4f) a catheter comprising: a control handle (100) comprising an actuation mechanism (10, 32, 30); the actuation mechanism comprising a control knob (10), a slide assembly (30, 32), Davies fails to disclose wherein the mechanical feedback mechanism comprising a first indicator portion associated with the slide assembly and a second indicator portion associated with an inner housing of the control handle, wherein the first indicator portion comprises a bump or a fin on a bottom of the slide assembly and the second indicator portion comprises one or more bumps on a bottom of the inner housing; wherein, upon actuation of the actuation mechanism, the first indicator portion is operable to interact with the second indicator portion as the slide assembly moves along an inner wall of the inner housing that corresponds to and is indicative of a deflection position of the catheter and a corresponding position of the actuation mechanism to create a tactile feeling of resistance to provide a tactile indication of the deflection position of the catheter.
As to claim 29, a steerable medical device assembly for deflecting a catheter comprising: a control handle comprising an actuation mechanism; the actuation mechanism comprising a control knob, a slide assembly, and wherein the mechanical feedback mechanism comprising a first indicator portion associated with the slide assembly and a second indicator portion associated with an inner housing of the control handle, wherein the first indicator portion comprises a side bump on an outside of the slide assembly and the second indicator portion comprises one or more grooves on an inside surface of the inner housing; wherein, upon actuation of the actuation mechanism, the first indicator portion is operable to interact with the second indicator portion as the slide assembly moves along an inner wall of the inner housing that corresponds to and is indicative of a deflection position of the catheter and a corresponding position of the actuation mechanism to create a tactile feeling of resistance to provide a tactile indication of the deflection position of the catheter in combination with other claimed structure was not found or rendered obvious by the prior art of record.
In particular, Davies et al. (WO. 2013/190475A2 using US. 20150231366A1) (“Davies”) is the closest prior art of record. Even though Davies discloses a steerable medical device assembly for deflecting (Figs. 4a-4f) a catheter comprising: a control handle (100) comprising an actuation mechanism (10, 32, 30); the actuation mechanism comprising a control knob (10), a slide assembly (30, 32), Davies fails to disclose wherein the mechanical feedback mechanism comprising a first indicator portion associated with the slide assembly and a second indicator portion associated with an inner housing of the control handle, wherein the first indicator portion comprises a side bump on an outside of the slide assembly and the second indicator portion comprises one or more grooves on an inside surface of the inner housing; wherein, upon actuation of the actuation mechanism, the first indicator portion is operable to interact with the second indicator portion as the slide assembly moves along an inner wall of the inner housing that corresponds to and is indicative of a deflection position of the catheter and a corresponding position of the actuation mechanism to create a tactile feeling of resistance to provide a tactile indication of the deflection position of the catheter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
Applicant’s arguments, see remark, filed 12/22/2021, with respect to the limitation of the “first indicator portion and second indicator portion” and “a bump and one or more bump or groove” in claims 1, 28 29 and  have been fully considered and are persuasive.  The 103 rejection of 1 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783